Case 3:18-cv-01708-VLB Document 36-16 Filed 07/26/19 Page 1 of 15




                  EXHIBIT 13
      Case 3:18-cv-01708-VLB Document 36-16 Filed 07/26/19 Page 2 of 15
5/6/2019                          John Zimmeth                            Page: 1

  1                   UNITED STATES DISTRICT COURT                  10: 10AM
                     FOR THE DISTRICT OF CONNECTICUT
  2

  3


  4      HUNTINGTON TECHNOLOGY FINANCE,
         INC. f/k/a MACQUARIE EQUIPMENT       Civil Action No.
  5      FINANCE, LLC,                        3:18-cv-01708(VLB)
                   Plaintiffs,
  6
         vs
  7
         GARRETT ALAN NEFF a/k/a GARY
  8      NEFF, JOHN MARK SCHMID, and
         DAVID KARL SCHMID,
  9                Defendants.

 10

 11

 12                    DEPOSITION OF:     John Zimmeth
                       DATE:              May 6, 2019
 13                    HELD AT:           Carmody, Torrance,
                                          Sandak & Hennessey, LLP
 14                                       195 Church Street
                                          New Haven, Connecticut
 15

 16

 17

 18

 19

 20

 21

 22             Reporter:   Robin Balletto, RMR, CSR #230

 23                      Cassian Reporting, LLC
                              21 Oak Street
 24                   Hartford, Connecticut 06106
                               860-595-7462
 25

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:18-cv-01708-VLB Document 36-16 Filed 07/26/19 Page 3 of 15
5/6/2019                          John Zimmeth                            Page:2

  1     APPEARANCES:

  2
             Representing the Plaintiffs:
  3
                  Metz Lewis Brodman Must O'Keefe
  4               535 Smithfield Street, Suite 800
                  Pittsburgh, Pennsylvania 15222
  5               By: John R. O'Keefe, Jr., Esq.
                  jokeefe@metzlewis.com
  6

  7

  8          Representing the Defendants:

  9               Zeisler & Zeisler, P.C.
                  10 Middle Street, 15th Floor
 10               Bridgeport, Connecticut 06604
                  By:  Eric Henzy, Esq.
 11               ehenzy@zeislaw.com

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24


 25

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:18-cv-01708-VLB Document 36-16 Filed 07/26/19 Page 4 of 15
5/6/2019                             John Zimmeth                      Page: 78

  1           Q    But is that what happened here?                   12:02PM

  2           A    No.                                               12:02PM

  3           Q    So this document came from MacQuarie?             12:02PM

  4           A    That's correct.                                   12:02PM

  5           Q    And just to walk through -- so the provisions     12:02PM

  6     you're talking about, I'm going to start at paragraph        12:02PM

  7     2 on the first page, on page 1 of 11, and are you            12:02PM

  8     referring to -- it runs through page 2 and into about        12:02PM

  9     a third of the way down the first column of page 3.          12:02PM

 10           A    Yes.                                              12:02PM

 11           Q    Those are the payment provisions?                 12:02PM

 12           A    Correct.                                          12:02PM

 13           Q    And that is nonstandard.    That's not what you   12:02PM

 14     would see in a typical MacQuarie lease document; is          12:02PM

 15     that correct?                                                12:02PM

 16           A    That's correct.                                   12:02PM

 17           Q    And outside of that,   just page through this     12:02PM

 18     quickly, can you tell me any other provisions of this        12:03PM

 19     that would be nonstandard provisions?                        12:03PM


 20           A    I'm not looking at the language to see what       12:03PM

 21     was                                                          12:03PM

 22           Q    Outside --                                        12:03PM

 23           A    -- marked up and --                               12:03PM


 24           Q    Fair enough.                                      12:03PM


 25           A    -- looking between one term --                    12:03PM


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
       Case 3:18-cv-01708-VLB Document 36-16 Filed 07/26/19 Page 5 of 15
5/6/2019                               John Zimmeth                         Page:79

  1            Q      But I'm saying                                      12:03PM

  2            A         and the other.                                   12:03PM

  3            Q         the basic structure term of the agreement.       12:03PM

  4            A      Section 22 would be nonstandard.                    12:03PM

  5            Q      What part of Section 22 would be nonstandard?       12:03PM

  6            A      Well, virtually all of it.      I mean, it's all    12:03PM

  7       been written for this deal.      The display agreement,         12:03PM

  8       the lease, the maintenance agreement, utilities, back           12:03PM

  9       office, that would not be in a normal lease.         Normally   12:03PM

 10       we're leasing technology or equipment.         It just          12:04PM

 11       wouldn't be in there.                                           12:04PM

 12            Q      Okay.                                               12:04PM

 13            A      Referencing a two-way, you know, none of that       12:04PM

 14       is standard.                                                    12:04PM

 15            Q      Anything else?                                      12:04PM

 16            A      Not that comes to mind.                             12:04PM

 17            Q      I want to -- okay.   In what I'm going to call      12:04PM

 18       the standard -- so you're pointing to paragraph 22 in           12:04PM

 1·9     paragraph 2 as nonstandard provisions in this                    12:04PM

 20       document.     In the, albeit small -- would this                12:04PM

 21       document -- would the standard -- I'm going to                  12:04PM

 22       withdraw all of that.                                           12:04PM

 23                   Would the standard MacQuarie document, so           12:04PM

 24       something -- understanding there's specific language            12:04PM

 25       changes here, and then there's paragraph 2 and 22, but          12:04PM


                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:18-cv-01708-VLB Document 36-16 Filed 07/26/19 Page 6 of 15
5/6/2019                                 John Zimmeth                      Page:80

  1     would the standard MacQuarie document be used in both            12:05PM


  2      leasing transactions and financing transactions?                12:05PM


  3           A     No.     There's many natures of financing            12:05PM


  4      agreements.       There's installment payment agreements,       12:05PM


  5      and equipment finance agreements, and some are done             12:05PM


  6     under a master lease and schedule.          It depends on the    12:05PM


  7      transaction and what's trying to be accomplished.               12:05PM


  8           Q     Okay.     So would this standard -- if you were      12:05PM


  9     doing a lease -- sorry.                                          12:05PM


 10                 On a finance deal where -- you would                 12:05PM


 11      sometimes use this document, the master agreement and           12:05PM


 12     schedule structure?                                              12:05PM


 13           A     Yes.                                                 12:05PM


 14           Q     Okay.     In a deal where you did a finance and      12:05PM


 15     used the master agreement schedule structure, would              12:06PM


 16     all of the provisions in the master agreement be                 12:06PM


 17     applicable the same as if it was a true lease?                   12:06PM


 18                         MR. O'KEEFE:    I'll object to the form of   12:06PM


 19          the question.                                               12:06PM


 20     BY MR. HENZY:                                                    12:06PM


 21           Q     If you don't understand, that's okay.                12:06PM


 22           A     It's not that I don't understand.       You need     12:06PM


 23      to narrow that because it's way too broad.         What do      12:06PM


 24     you mean?                                                        12:06PM


 25           Q     Okay.     Would --                                   12:06PM


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:18-cv-01708-VLB Document 36-16 Filed 07/26/19 Page 7 of 15
5/6/2019                           John Zimmeth                        Page: 81

  1          A     Like there's sections about fair market value     12:06PM


  2     renewal options, and there's sections about returning        12:06PM


  3     the equipment, and the way they have to return it, and       12:06PM


  4     the shape it needs to be returned in, and who pays for       12:06PM


  5     freight, and in a finance lease none of that would           12:06PM


  6     matter, because they were just buying it.      It depends    12:06PM


  7     on the transaction.                                          12:06PM


  8           Q    So would it be MacQuarie's practice to use --     12:06PM


  9     in a finance deal doing the master schedule structure,       12:07PM


 10     that those provisions would stay in there                    12:07PM


 11     notwithstanding that it wasn't a true lease?                 12:07PM


 12          A     The idea of having a master lease is for you      12:07PM


 13     to do multiple types of schedules within them.      The      12:07PM


 14     schedule would be what dictates the terms that matter        12:07PM


 15     because the schedule is what determines whether              12:07PM


 16     something is a true lease or a finance lease, not the        12:07PM


 17     master lease.                                                12:07PM


 18          Q     Okay.   So --                                     12:07PM


 19          A     So you put terms and conditions in place          12:07PM


 20     thinking that you might do multiple types of business        12:07PM


 21     with somebody, hoping.                                       12:07PM


 22           Q    So you would use     again, subject to changes    12:07PM


 23     like the ones you pointed out here, in a deal where          12:07PM


 24     you're using the master lease schedule structure, you        12:07PM


 25     would use the form document even if there might be           12:07PM


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:18-cv-01708-VLB Document 36-16 Filed 07/26/19 Page 8 of 15
5/6/2019                              John Zimmeth                       Page:82

  1      provisions that would be not applicable?                      12:08PM

  2             A    If we chose to do it as a schedule to a           12:08PM

  3      master lease, that's a finance lease, it would be the         12:08PM

  4      same master lease.                                            12:08PM

  5             Q    Okay.   Can you go to paragraph 18.   It's at     12:08PM

  6     page 7.                                                        12:08PM

  7             A    Yes.                                              12: 08PM

  8             Q    Paragraph 18D.   If you can read the whole        12:08PM

  9     paragraph.      Probably that would make sense.                12:08PM

 10             A    Yes.                                              12: 08PM

 11             Q    Paragraph D, would the concept of lessors         12:08PM

 12      return be applicable in a finance situation?                  12:09PM

 13             A    Possibly.                                         12:09PM

 14             Q    How would it be applicable?                       12:09PM

 15             A    Well, they would still have to pay us the         12:09PM

 16      remaining amounts due, and there just wouldn't be a           12:09PM

 17      residual value or fair market value piece.                    12:09PM

 18             Q    And still looking at D, the lessor, that is       12:09PM

 19     MacQuarie, now Huntington, wouldn't be transferring            12:09PM

 20      equipment still in lessee's possession, correct?              12:09PM

 21             A    Still in lessee's possession.    What do you      12:10PM

 22     mean?                                                          12:10PM

 23             Q    So if in a finance deal, that last clause,        12:10PM

 24     MacQuarie wouldn't be transferring because it wouldn't         12:10PM

 25     have anything to transfer, right?                              12:10PM


                                 Cassian Reporting, LLC
                    (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:18-cv-01708-VLB Document 36-16 Filed 07/26/19 Page 9 of 15
5/6/2019                              John Zimmeth                       Page:83

  1                        MR. O'KEEFE:   Objection to form.   You     12:10PM


  2          can answer.                                               12:10PM


  3                        THE WITNESS:   Title is    in a finance     12:10PM


  4          lease title is in the name of the lessee, and what        12:10PM


  5          would transfer,      I guess, would be we would remove    12:10PM


  6          our lien in the case of a payoff.                         12:10PM


  7     BY MR. HENZY:                                                  12: 11PM


  8           Q     Are you aware that in this lawsuit Huntington      12: 11PM


  9     has made demand or asserts approximately $8.3 million          12: 11PM


 10      is owed?                                                      12: 11PM


 11           A     Yes.                                               12: 11PM


 12           Q     And who would have done that calculation?          12: 11PM


 13           A     A combination of Ed Kitchen and in-house           12: 11PM


 14     counsel.                                                       12: 11PM


 15           Q     So not you?                                        12: 11PM


 16          A      Not me.                                            12: 11PM


 17                         (Defendants' Exhibit 7, Amendment 1:

 18     Marked for Identification.)

 19                         (Defendants' Exhibit 8, Amendment 2:

 20     Marked for Identification.)

 21                         (Defendants' Exhibit 9, Amendment 3:

 22     Marked for Identification.)

 23                         (Defendants' Exhibit 10, Amendment dated

 24     3/31/13:     Marked for Identification.)                       12:14PM


 25     BY MR. HENZY:                                                  12:14PM


                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:18-cv-01708-VLB Document 36-16 Filed 07/26/19 Page 10 of 15
5/6/2019                             John Zimmeth                        Page:84

  1           Q      Mr. Zimmeth, looking at what's been marked as     12:14PM

  2      Exhibit 7, do you know why that amendment was done?           12:14PM

  3           A      My recollection why the amendment was done        12:14PM

  4      was that it took longer to install the sign than was          12:14PM

  5      expected, and there was a delay, and we were giving           12:14PM

  6      them a little more flexibility with which to get it           12:15PM

  7      started.     Costs remained the same.                         12:15PM

  8           Q      Costs meaning the cost of                         12:15PM

  9           A      The cost of what we were financing.               12:15PM

 10           Q      Were there any other changes that were made       12:15PM

 11      that you recall?                                              12:15PM

 12           A      Well, a lot of -- everything else had to be       12:15PM

 13      changed too.                                                  12:15PM

 14           Q      Everything else that primarily was on the         12:15PM

 15      payment schedule?                                             12:15PM

 16           A      There were some renewals.   There were fixed      12:15PM

 17      one-year, two-year, three-year renewals,                      12:15PM

 18      two-and-a-half-year, three-and-a-half-year renewals.          12:15PM

 19      So the term of the lease was -five years.      The term of    12:15PM

 20      the underlying agreement between the Port and Garage          12:15PM


 21      Media expired at 12/31/18, so this lease would have           12:16PM

 22      ended at the end of '16.      So there was renewals           12:16PM


 23      done -- they were renewals that were prenegotiated            12:16PM

 24      that would need to be adjusted with this new payment          12:16PM


 25      structure.                                                    12:16PM


                                 Cassian Reporting, LLC
                    (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:18-cv-01708-VLB Document 36-16 Filed 07/26/19 Page 11 of 15
5/6/2019                              John Zimmeth                      Page:85

  1           Q     Okay.     I'm going to ask you to look at         12:16PM

  2      Exhibit 8.    Do you remember why that was done?             12:16PM

  3           A     Yes.                                              12:16PM

  4           Q     Why was that?                                     12:16PM

  5           A     Because there were cost overruns, and they        12:16PM

  6      asked us to finance them.                                    12:16PM

  7           Q     And you agreed to do that?                        12:16PM

  8           A     We did.     But everything had to be adjusted.    12:16PM

  9           Q     Okay.     On then on Exhibit 9, why was that      12:16PM

 10      amendment done?                                              12:17PM

 11           A     This amendment was done towards the end of        12:17PM

 12      '12 to give Garage Media a little bit of breathing           12:17PM

 13      room because sales were stagnating, and they were            12:17PM

 14      struggling, and we restructured some of the payments         12:17PM

 15      there to give them three months to sort of catch their       12:17PM

 16      breath.    So we lowered the payments to $50,000 for         12:17PM

 17      three months to let them catch up.                           12:17PM

 18           Q     And then Exhibit 10?                              12:17PM

 19           A     This was an amendment that we did in 2013 at      12:17PM

 20      the beginning, and it sort of really structured the          12:17PM


 21      whole thing, and we did it         two things that we did:   12:18PM

 22      One, we solved for the amount that -- using $550,000         12:18PM

 23      of the security deposit would be in rent, and then the       12:18PM

 24      rest went to sales tax.       So the 505,166 was using       12:18PM


 25      $550,000 of security deposit because the sales tax was       12:18PM


                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
    Case 3:18-cv-01708-VLB Document 36-16 Filed 07/26/19 Page 12 of 15
5/6/2019                       John Zimmeth                        Page: 133

  1                                                       JURAT

  2

  3                     I, JOHN ZIMMETH, do hereby certify that the

  4   foregoing testimony taken on May 6, 2019, is true and

  5   accurate, including any corrections noted on the

  6   corrections page, to the best of my knowledge and

  7   belief.

  8

  9

 10

 11

 12

 13

 14

 15          At~\bo%µki~~ said county of                                OcJ<letYtd ,
 16   this   ~o               day of         ::S:u,.l'l..J.- ,    2019, personally

 17   appeared JOHN ZIMMETH, and he made oath to the truth

 18   of the foregoing corrections by him subscribed.

 19

 20

 21

 22
      Before    m4j,_,
      My commission
                                          ';/;\(jiufJtlf\_Notary Public
                                expires: ·-AftlJ 15. 2...D23

 23
                        PATRICIA L. SHELDON
                   Notary Publlc, State of Michigan
                           County of Oakland
 24
                   My Commission  Exm1:r.
               Acting In the County of     /1115,Jil2~·
 25

                                             Cassian Reporting, LLC
     Case 3:18-cv-01708-VLB Document 36-16 Filed 07/26/19 Page 13 of 15
5/6/2019                       John Zimmeth                        Page: 134

  1                                     TRANSCRIPT CORRECTIONS

  2
      REPORTER:                  Robin Balletto
  3

  4   CASE:                    Huntington Technology Finance, Inc. f/k/a
                               MacQuarie Equipment Finance, LLC
  5                            vs
                               Garrett Alan Neff a/k/a Gary Neff, John
  6                            Mark Schmid, and David Karl Schmid

  7   PAGE LINE                      CORRECTION                                      REASON

  8   9'        ·~

  9
      ~)         ~
             )-1 it)                \\1cl \_<>.'II\\¾I'
               --------+-~''------+-'--1+---
                                                          '~ltvl
11
       )-s       3                o.N\ ~i~ f,Q.,:,.

12    JS""      \t) \\

13
      :}lo       ).3

14
      }~         }s

15
      :}1        H).                           ~,j" ·\¼, ~~\ ',~      ~to"'\   *I      t,,.MJt ~o.\\ .

16    3l        ).                    ~q ( t\Uo.~,~                            i\\) (o.~ ()_    ( ~ \\   p)l)Q l j
                                       .I
17
      11         \<\                 Q..1~U          wr                        N\     (})r   ~)lti

18     s1        J-'-\
19
       L}        \   ~ l_ 1\.\

20
       (y            )_

21     L\.t      \1
22
       l '-t         \'1
23

24                                                            NAME:      ~ \~ 2-~lf\~tl,
25                                                            DATE:      (o ) \~ ) I~ ~ 6) t~ ) I~
                                                Cassian Reporting, LLC
                     IOC!f"\\ t::f"\t:: ""1   AC"l   --'--.J• .1:--r-:------:--~-----':-- - - -
      Case 3:18-cv-01708-VLB Document 36-16 Filed 07/26/19 Page 14 of 15
5/6/2019                                     John Zimmeth                                          Page: 134

  1                           TRANSCRIPT CORRECTIONS

  2
        REPORTER:        Robin Balletto
  3

  4     CASE:           Huntington Technology Finance, Inc. f/k/a
                        MacQuarie Equipment Finance, LLC
  5                     vs
                        Garrett Alan Neff a/k/a Gary Neff, John
  6                     Mark Schmid, and David Karl Schmid

  7     PAGE LINE            CORRECTION                                     REASON

  8        ~~                C{~,1      l\u~ it,             ,i1\\)J\~l~ L               W)l


  9
        "lJ      '°
                 }\          :ESs ~\\                  _ (\l)t pad-
 10      9Y      \\            \ <Jl'l\ ?•             1 q\)ll 'i f{u.\\ 1\;) c1\-            q~


11      to
         \0\
                 5
                 \)_
                             hi· ,~\",,.;\
                             ~ca.     \"\O   };\\
                                                    ~ 1 QH ii ~ IA\\ '\h1.) Qt o\\ ~)\             ~1\1~

12

 13      Ifs      \Y         ~tIV(JC j,.; ~ n•+ -S~N;fjl'C)
14       11'-i    I)           a\\  ~7                               {\i., ~ ~   t'   \Jv;~


15         r:h    l)_          ~·v\cli\ ·1              \

                                                      twt
                                                            QOJ) J               -j

16

17

18

19

20

21

22

23

24                                                  NAME:    1\~ ~:t1)~
25                                                  DATE:    6\)°1)19
                                     Cassian Reporting, LLC
      Case 3:18-cv-01708-VLB Document 36-16 Filed 07/26/19 Page 15 of 15
5/6/2019                            John Zimmeth                     Page: 135

  1                        CERTIFICATE OF REPORTER

  2           I, Robin Balletto, a Registered Professional

  3      Reporter/Notary Public within and for the State of

  4      Connecticut, do hereby certify there came before me,

  5      on the 6th day of May, 2019, the following named

  6      person, to wit:    JOHN ZIMMETH, who was by me duly

  7      sworn to testify to the truth and nothing but the

  8      truth; that he was thereupon carefully examined upon

  9      his oath and his examination reduced to writing under

 10      my supervision; that this deposition is a true record

 11      of the testimony given by the witness.

 12           I further certify that I am neither counsel for,

 13      related to, nor employed by any of the parties to the

 14      action in which this deposition is taken; and further,

 15      that I am not a relative or employee of any attorney

 16      or counsel employed by the parties hereto, nor

 17      financially or otherwise interested in the outcome of

 18      the action.

 19           WITNESS my hand and affixed my seal this 20th day

 20      of March, 2019.

 21

 22

 23

 24                                     Robin Balletto, RMR

 25             My commission expires:     October 31, 2023


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
